DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-16 directed to an invention that was\ non-elected without traverse.  Accordingly, claims 8-16 have been cancelled.
Allowable Subject Matter
Claims 1-7 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a filler material filling voids between the plurality of ultrasonic transducers and the damping material, wherein the filler material includes the contact, such that each of said ultrasonic transducers is directly coupled to at least one of said plurality of bonding wire elements via the contact positioned within the filler material; and a printed circuit board comprising a plurality of circuits, each said circuit coupled to a wire element of said plurality of bonding wire elements; wherein the damping material is configured to absorb and attenuate ultrasonic energy” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “a filler material filling voids between the plurality of ultrasonic transducers and the damping material wherein the filler material includes the contact, such that each of said ultrasonic transducers is directly coupled to at least one of said plurality of bonding wire elements via the contact positioned within the filler material; and a printed circuit board comprising a plurality of circuits, each of said plurality of circuits coupled to a corresponding one of said plurality of bonding wire elements, said printed circuit board laminated to a second face of said damping material, said second face defined opposite said first face; wherein the damping material is configured to absorb and attenuate ultrasonic energy” in combination with the remaining elements of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837